[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JULY 6, 2011
                              No. 10-15009                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                 D.C. Docket No. 1:00-cr-00727-JEC-ECS-4

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

ANTONIO DARNELL KING,
a.k.a. Darnell King,

                                                      Defendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (July 6, 2011)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Antonio Darnell King appeals the six-month time-served sentence imposed
by the district court upon the revocation of his supervised release, which was

ordered to run consecutively to a 78-month sentence for assault on a federal

officer.1 He argues that his release-revocation sentence was procedurally and

substantively unreasonable.2 For the reasons set forth below, we affirm.

                                                    I.

        In 2001, King pled guilty to one count of armed robbery, in violation of 18

U.S.C. §§ 1951, 2. He was in criminal history category III at that time. He was

sentenced to 63 months’ imprisonment followed by 3 years’ supervised release,

and he was ordered to pay restitution in the amount of $35,680. His term of

supervised release began on October 7, 2005. In August 2007, the district court

modified King’s release to require him to reside for five months at Dismas Atlanta.

        In November 2007, the probation office alleged that King had committed

six violations of supervision: (1) he was in arrears on his restitution payments;


        1
            King has appealed the assault sentence separately in United States v. King, No. 10-15034.
        2
          King further argues that the district court failed to elicit fully articulated objections to the
sentence, as required by United States v. Jones, 899 F.2d 1097 (11th Cir. 1990), overruled in part
on other grounds, United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc). Where a
district court fails to comply with Jones, we review under the appropriate standard of review for
preserved error or, if the record is insufficient to permit meaningful appellate review, we remand for
further sentencing proceedings. See United States v. Johnson, 451 F.3d 1239, 1243 (11th Cir. 2006);
United States v. Page, 69 F.3d 482, 492 (11th Cir. 1995). Here, the record is sufficient to permit
review of King’s reasonableness claim, which fails regardless of whether we review for plain or
preserved error. Accordingly, we decline to address King’s Jones claim and assume arguendo that
the standards of review for preserved error apply to his reasonableness claim.

                                                    2
(2) he had failed to report for drug testing on four dates in 2007; (3) he had tested

positive for marijuana use on three dates in 2007; (4) he had missed at least four

appointments for drug-treatment aftercare; (5) he had failed to report to Dismas

House as instructed, and his probation officer had been unable to reach him since

that date; and (6) he had reported in October 2007 that he was moving from his

apartment, but he had not provided his new address to the probation office.

      An arrest warrant was issued in November 2007 and was executed on April

24, 2008. At a revocation hearing in May 2008, King admitted the allegations in

the petition. He added that (1) he fell behind in his restitution payments because

he had difficulty finding suitable work, (2) he missed some aftercare appointments

but had benefitted from his involvement with the aftercare doctor, and (3) he had

not used good judgment in failing to report to Dismas House, which occurred

because he had health problems and “got caught up in” parenting his children. He

argued for a sentence within the guideline range of 5 to 11 months’ imprisonment.

      The government recommended 14 months’ imprisonment, arguing that King

had committed the violations despite having repeatedly received the benefit of the

doubt from his probation officer. The government then described the

circumstances surrounding King’s arrest for the supervision violation. According

to the government, on April 18, 2008, marshals saw King in the West End area of

                                          3
Atlanta and attempted to pursue him. They maintained speeds of 80 to 100 miles

per hour, and King ran red lights, crossed the line into oncoming traffic, and

almost struck civilian vehicles. No one was harmed, but King eluded the marshals

and escaped. A 14-year-old child was in King’s car at the time. On April 24th,

agents saw him again, turned on their lights, and attempted to chase him and to

block his vehicle. One agent might have rammed King’s vehicle in order to stop

him. Under the circumstances, the government saw a need to account for King’s

respect for the law and the needs for protection of the public and deterrence.

      King’s attorney noted that these alleged events had not been made part of

the revocation petition and that the details were not yet clear. Counsel expressed

concern that any testimony by King at the instant hearing would have Fifth

Amendment implications if the government were to bring charges based on the

incident. He also argued that the probation officer’s willingness to work with

King spoke not only to her character but to King’s potential for reformation.

      King’s ex-wife stated that if there was a boy in the car with King during the

chase, it was not their son, Antonio. She said that King was a good father and that

he provided for their two children, his daughter with his current girlfriend, his

sister and her children, and his parents. King’s father also spoke on King’s behalf.

      King himself expressed his appreciation for the probation officer’s

                                          4
assistance. He said that he had taken care of his infant daughter by himself while

his girlfriend was pursuing a career, and that he was unable to keep up his

restitution payments because he earned only $900 per month. He had failed to

report to Dismas House because he and his daughter were living “hotel to hotel.”

He acknowledged that he had made a mistake by smoking marijuana, which he did

to address the loss of appetite associated with his stomach ulcer. He added that he

visited his other children, attended all of Antonio’s games, and coached “little

league” football. He acknowledged that he was a bad example for Antonio, but he

felt that he “paint[ed] a picture” that made Antonio “want[] to do something.” At

the time of his arrest, King was providing for his children by working as a painter.

      The court said that, if the government were willing not to charge King with

the assault, it would consider the facts of the chase and sentence King to the

statutory maximum of 24 months’ imprisonment for the release violation. The

government stated that, no matter what happened at the instant hearing, King was

going to face some sort of prosecution for assault. Accordingly, the court

continued the revocation hearing to allow the parties to resolve the assault charge.

It stated that it would revoke King’s release and impose some prison sentence, so

the only remaining issue was the length of the sentence that would be imposed.

      In July 2010, the government filed a criminal information charging King

                                          5
with assaulting a U.S. Marshal on April 18, 2008, with intent to commit the state

felony of fleeing or attempting to elude a police officer, in violation of 18 U.S.C.

§ 111(a)(1). He pled guilty and was scheduled for a joint sentencing hearing to

address both the assault charge and the revocation petition.

      In his October 2010 sentencing memorandum, King set forth various

mitigating factors that he wished the court to consider with respect to the length of

the overall sentence for the assault and revocation. He also noted that the

government originally had sought a 14-month sentence for the revocation and that

the court had indicated that it would impose a 24-month sentence if the

government opted not to bring a separate assault charge. As he had now been in

jail for almost 30 months, he requested a sentence of time served, which would

consist of 14 months for the revocation and 16 months for the assault charge.

      At the sentencing hearing, King acknowledged that his actions were wrong,

but he argued that his guideline range of 63 to 78 months’ imprisonment for the

assault charge was too high and that a total time-served sentence of 30 months

would be reasonable. He noted that his family was threatened and he was placed

in protective solitary confinement after the government inadvertently “outed” him

as an informant, and that he was on medication for post-traumatic stress disorder

and anxiety. He acknowledged that “he had messed up,” but he argued that his

                                          6
family needed him, he was a dedicated and loving father and son, and he could do

the right thing. He noted that he was shocked with a Taser many times during the

April 24th arrest and that he suffered continuing eye problems as a result. He

stated that he had brought that upon himself, but that the court could consider it as

part of the consequences he had already experienced. King also submitted letters

of support from his family, and his father spoke on his behalf. King himself

addressed the court, stating that he was responsible for the April 18th chase, he

was sorry for his conduct, and he knew that someone could have been hurt.

      The government reiterated its earlier argument about the seriousness of the

April 18th chase, pointed out violent conduct in King’s criminal record, and

argued that King’s multiple probation and release violations indicated a defiance

of supervision. It requested a within-guideline sentence for the assault charge,

consecutive to a 14-month sentence for the release revocation.

      The court heard testimony from the marshal who was the victim of the April

18th assault. Counsel argued that King already had been deterred from future

misconduct. King himself spoke about the April 24th arrest, alleging that the

officers did not “want to own up to” their misconduct and that they used excessive

force because they were angry about the first incident. The court interrupted him

to say that his “self-pitying” and “preoccupation with being angry” about the arrest

                                          7
were inappropriate and would result in a higher sentence. King told the court that

he knew he had been wrong on April 18th, and that he apologized for putting the

marshals in danger that day. Counsel explained that King was very contrite about

his conduct on the 18th but was “a little bitter” about the events of the 24th.

      After resolving an offense-level issue for the assault charge, the court

discussed the reasonableness of that guideline range, ultimately finding that King

treated rules as if they did not apply to him. It noted his “petty release violations”

and irresponsibility, as well as the dangerousness of the April 18th chase. It stated

that the violations in the revocation petition were “such nickel and dime stuff” that

it might have merely ordered additional drug treatment if King had turned himself

in, but instead, he led officers on a chase with a child in the car. The court called

King’s reaction “impulsive” and “disturbing” and found that he posed a danger. It

also reviewed King’s criminal history. It identified its primary concerns as the

need for deterrence, the need to protect society from King’s dangerous behavior,

and King’s fixation on “how wronged he was by the officers.”

      The court imposed a total 84-month sentence, consisting of 6 months for the

release revocation followed by 78 months for the assault charge, as well as 3

years’ supervised release for the assault charge. No supervision was imposed for

the revocation. In its subsequent written order, the court stated that the revocation

                                           8
sentence should be imposed with credit for time served.

                                               II.

      After Booker,3 sentences imposed upon revocation of supervised release are

reviewed for reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07

(11th Cir. 2006). In our two-step reasonableness review, we first must ensure that

the district court did not commit any significant procedural error, such as failing to

consider the § 3553(a) factors, to explain the sentence adequately, or to calculate

the guideline range correctly. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct.

586, 597, 169 L.Ed.2d 445 (2007). We then review the substantive reasonableness

of the sentence under an abuse-of-discretion standard. United States v. Irey, 612

F.3d 1160, 1188 (11th Cir. 2010) (en banc), cert. denied, 131 S.Ct. 1813 (2011).

      When the district court opts to revoke supervised release, it may

      require the defendant to serve in prison all or part of the term of
      supervised release authorized by statute for the offense that resulted
      in such term of supervised release without credit for time previously
      served on postrelease supervision, if the court . . . finds by a
      preponderance of the evidence that the defendant violated a condition
      of supervised release[.]

§ 3583(e)(3). Where, as here, the defendant was on supervised release for a Class

C felony, no such sentence may exceed two years’ imprisonment. Id.



      3
          United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

                                                9
      Section 7B1.1 of the Sentencing Guidelines defines as a Grade C violation

any conduct that (a) constitutes an offense punishable by one year’s imprisonment

or less, or (b) violates a condition of supervision without constituting a punishable

offense. U.S.S.G. § 7B1.1(a)(3). A defendant who, like King, has his release

revoked for a Grade C violation and was in criminal history category III at the

time of his original conviction is subject to a guideline range of 5 to 11 months’

imprisonment for the revocation sentence. § 7B1.4(a).

      When imposing a term of imprisonment upon revocation of supervised

release, the district court must adequately consider the sentencing factors in

§ 3553(a). See § 3583(e); Sweeting, 437 F.3d at 1107. The factors to be

considered include: (1) the nature and circumstances of the offense and the history

and characteristics of the defendant; (2) the need for deterrence; (3) the need to

protect the public; (4) the need to provide the defendant with needed educational

or vocational training or medical care; (5) the appropriate Sentencing Guidelines

range; (6) pertinent policy statements of the Sentencing Commission; (7) the need

to avoid unwarranted sentencing disparities; and (8) the need to provide restitution

to victims. § 3553(a); see § 3583(e).

      At the time of sentencing, the court must state the reasons for its imposition

of the particular sentence. § 3553(c). Not every case requires a full opinion or a

                                         10
response to every argument. Rita v. United States, 551 U.S. 338, 356-57, 127

S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007). Rather, “[t]he sentencing judge should

set forth enough to satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal decisionmaking

authority.” Id. at 356, 127 S.Ct. at 2468. When the sentence is within the

guideline range and neither party has contested the range under § 3553(a), “the

judge normally need say no more.” Id. at 357, 127 S.Ct. at 2468. “Where the

defendant or prosecutor presents nonfrivolous reasons for imposing a different

sentence . . . the judge will normally go further and explain why he has rejected

those arguments. Sometimes the circumstances will call for a brief explanation;

sometimes they will call for a lengthier explanation.” Id.

      The district court commits a clear error of judgment if it weighs the

§ 3553(a) factors unreasonably, thus arriving at a sentence that does not achieve

the statutory purposes of sentencing. Irey, 612 F.3d at 1189. A court does not

abuse its discretion, though, when it merely attaches “great weight” to a single,

permissible factor or set of factors. Gall, 552 U.S. at 56-59, 128 S.Ct. at 600-02.

      As to procedural reasonableness, King correctly notes that the district

court’s discussion of the Sentencing Guidelines during the 2010 sentencing

hearing addressed only the offense level and sentencing range for the assault

                                          11
offense, not the range for the revocation. However, King informed the court of the

correct revocation guideline range at the 2008 hearing, and there is no indication

in the record of any dispute over that range or that the court failed to take it into

account at sentencing. See §§ 3553(a), 3583(e); Gall, 552 U.S. at 51, 128 S.Ct. at

597. As to the court’s 2008 suggestion of a total 24-month sentence, King had not

been charged with assault at that time, and the facts surrounding the events of

April 18th and 24th were then unresolved. Furthermore, the court was limited at

that time by the 24-month statutory maximum sentence for the revocation. The

record does not indicate whether the court would have imposed a mere 24-month

sentence in 2008 if it had been unrestricted by that statutory maximum or if the

assault charge had been fully developed.

      Finally, the court heard lengthy argument from the parties, in memoranda

and at sentencing, regarding various aggravating and mitigating factors. It noted

the irresponsibility reflected in King’s “petty release violations” and the fact that it

might not have revoked his release for “such nickel and dime stuff” if he had

turned himself in rather than fleeing. It then imposed a sentence within the 5-to-

11-month guideline range. Under all the circumstances, the record indicates that

the court considered the parties’ arguments and had a reasoned basis for imposing

the six-month sentence. See Rita, 551 U.S. at 356-57, 127 S.Ct. at 2468.

                                           12
      As to substantive reasonableness, King raised aggravating and mitigating

factors at the sentencing hearing. Taking both hearings together, the parties

discussed the events of April 2008, the victim of the assault testified, King’s father

and ex-wife both spoke on his behalf, and King explained the reasons for his

release violations. Before imposing sentence, the court expressed concern about

King’s “self-pitying” and lack of contrition, his impulsiveness, and his apparent

irresponsibility and disregard for rules. It noted the dangerousness of the April

18th chase and said that the violations might not have warranted revocation absent

King’s attempts to flee. Furthermore, the six-month sentence was near the low

end of King’s guideline range, and he received credit for time served. Finally, his

arguments about the reasonableness of the assault sentence are not properly before

us. Under all the circumstances, the six-month revocation sentence was

substantively reasonable. See Sweeting, 437 F.3d at 1106-07.

      For the foregoing reasons, we affirm King’s sentence.

      AFFIRMED.




                                          13